3. Kosovo (
Mr President, on Monday morning there was an assassination attempt on our colleague Peter Miletic, a member of the Kosovo Assembly and a group leader of the Serb minority Liberal party Samostalna Liberalna Stranka. He was shot twice and wounded.
He is one of us, a parliamentarian. An attack on an MP anywhere amounts to an attack on democracy. This attack was aimed at the efforts to bring lasting stability to the region of the Western Balkans. He is in intensive care in hospital in Mitrovica. Let us wish him a quick and full recovery and express to him our full political and human support.
(Applause)
We all concur with what you have said.
Before the vote on Amendment 11:
(IT) Mr President, ladies and gentlemen, I call for the words 'all the people' to be deleted when reference is essentially being made to the dialogue. Therefore, the final sentence should be: 'considers that both parties should take a pragmatic approach to the dialogue for the benefit of Kosovo and Serbia'.
(DE) I would just like the official title of the advisory opinion of the International Court of Justice to be included.
I will read it in English. The official wording is 'the Accordance with International Law of the Unilateral Declaration of Independence by the Provisional Institutions of Self-Government of Kosovo'.
Mr President, this refers to the very recent violent events in Kosovo, one of which my colleague, Mr Kacin, has already mentioned where an ethnic Serb Member of the Kosovo Parliament, Petar Miletić, was shot last Monday. Together with this Parliament, I wish him a very speedy recovery.
There was another incident and it was not possible to make reference to it before the end of the amendments so I will read this oral amendment: 'Expresses its deep concern at the deadly blast that killed one person and injured 10 others that took place in Mitrovica North on 2 July during the demonstrations against the opening of the civil services centre and at the attack of 5 July on an ethnic Serb member of the Kosovo Assembly; strongly condemns all acts of violence and calls on the parties to act responsibly; urges Eulex to make every efforts to defuse tension and prevent further violence and calls on the Kosovo police, with the assistance of Eulex, to start, immediately, thorough and impartial investigations into the events in order to bring the perpetrators to justice'.